Mr. Justice Boggs delivered the opinion of the court: The description given in the instrument sought to be enforced, of the premises for which the quit-claim deed was to be made, is too indefinite and uncertain to warrant a decree ordering specific performance of the contract. There is no such governmental subdivision of a section as a “block.” A contract may be reformed and then specifically enforced as reformed; but the bill in this instance does not pray that the contract- be reformed. The obligation of the appellee, under the true construction of the instrument, was, at the most, only to pay the appellant, on presentation of a quit-claim deed, the amount necessary to effect the “legal redemption” of the premises intended to be described, from the tax sale, and ten per cent per annum on such amount from the time when such legal redemption could or should have been made, under the statute, to the date of the instrument, to-wit, September 29, 1899. The appellant construed the contract to entitle him to receive the said amount, with interest at the said rate of ten per cent per annum, until such time as he should voluntarily elect to tender to the appellee a deed for the premises. He prayed specific performance of the contract upon that theory. The obligation of the appellant under the contract, even if it be conceded that its character is such that it might, in any event, be specifically enforced, was to tender, within a reasonable time, a quit-claim deed for the premises which he insists were intended to be affected by the contract, in order to entitle him to receive the amount necessary to effect a “legal redemption,” with interest thereon at the rate of ten per cent per annum to the date of the instrument, less five per cent, etc. He did not comply with his obligation in this respect until a year, or within five days of a year, thereafter, and then demanded that the court should require the appellee to pay interest on the amount necessary to effect a “legal redemption,” at ten per cent per annum, for this additional period of one year, during which he had voluntarily and without any excuse, so far as the bill discloses, omitted to perforin the obligations of the contract upon his part. It may be gathered from some vague and indefinite expressions in the bill that the appellant sought to justify his delay in tendering the deed on the . ground that under the contract it was the duty of the appellee to tender the money and demand the deed. The contract will n'ot admit of such construction. The obligation of the appellee to make payment did not arise until the quit-claim deed should be tendered to him. We need not refer to other grounds or reasons advanced by counsel for appellee in justification of the decree of the court. The decree is affirmed. ¿w affirmed.